Citation Nr: 0210835	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), for accrued benefit purposes.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), for accrued benefit 
purposes.

3.  Entitlement to service connection for bilateral lung 
disease, for accrued benefit purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use or 
nicotine dependence.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  The veteran died in April 1995.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The Board remanded this 
matter to the RO in January 2001 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  At the time of his death, the veteran was service 
connected for PTSD, rated at 50 percent, and a left shoulder 
disorder, rated at 20 percent, with a combined schedular 
rating of 60 percent.

3.  At the time of his death, the veteran had claims pending 
for an increased rating for PTSD, entitlement to TDIU, and 
service connection for bilateral lung disease.

4.  The medical evidence of record prior to the veteran's 
death shows no more than considerable social and industrial 
impairment due to his service-connected PTSD.

5.  The medical evidence of record prior to the veteran's 
death does not show that his service-connected disabilities 
were sufficiently disabling as to preclude securing or 
following substantially gainful employment.

6.  The medical evidence of record does not relate the 
veteran's bilateral lung disease to his period of active 
service, tobacco use, or Agent Orange exposure.

7.  There is no medical evidence or opinion of record that 
the veteran developed nicotine dependence in service, nor is 
there medical evidence of record showing a causal 
relationship between the veteran's use of tobacco in service 
and his death.

8.  There is no medical evidence or opinion of record that a 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for accrued benefit purposes have not been met. 38 
U.S.C.A. § 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1996 ); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for TDIU for accrued benefit purposes have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  Bilateral lung disease was not incurred in or aggravated 
by active service for accrued benefit purposes.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
her claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  In the June 1998 
rating decision, the appellant was informed of the evidence 
needed to substantiate her claims and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  Moreover, 
in a Statement of the Case issued in November 1998 and 
Supplemental Statements of the Case issued in July 1999 and 
April 2002, the RO notified the appellant of the pertinent 
laws and regulations, informed her of the reasons for the 
denial of benefits, and provided her with additional 
opportunities to present evidence and argument.  The Board 
finds that the rating decision, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the appellant specifically satisfy the 
requirement of 38 U.S.C.A. § 5103 of the new statute.  These 
documents clearly notified the appellant of the evidence 
necessary to substantiate her claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  The VA 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining any outstanding medical evidence.  VA 
medical records are associated with the claims file and the 
Board remanded the appellant's claims for additional 
development that was accomplished by the RO.  The appellant 
chose to not appear at a personal hearing.  

The VCAA also provides that a medical examination or opinion 
is necessary if the record (1) contains competent evidence of 
a current disability or persistent or recurrent symptoms of 
disability and; (2) indicates that the disability or symptoms 
may be associated with active service; but (3) does not 
contain sufficient medical evidence to evaluate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001).  In the present case, the 
Board finds that a medical opinion is not necessary because, 
as explained further below, the record does not indicate that 
the veteran's disabilities or cause of death were related to 
active service.  In addition, the record contains sufficient 
medical evidence to evaluate the claims.  In particular, the 
VA treatment records identify the etiology of the veteran's 
cause of death.

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  In light of the foregoing, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Accrued Benefits

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121(a) (West 1991); 38 
C.F.R. § 3.1000 (2001).  Accrued benefit claims are 
derivative of a veteran's claim and, in order for a claimant 
to be entitled to accrued benefits, "the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). 

In a claim submitted in January 1993, the veteran requested 
service connection for the loss of his right lung.  He stated 
that he lost his right lung due to Agent Orange exposure or 
due to tobacco and alcohol that he used to self-medicate his 
PTSD.  In May 1994, the RO denied service connection for a 
right lung disorder as due to Agent Orange exposure.  It 
noted that the veteran's smoking claim remained pending.  

In January 1995, the veteran submitted claims for an 
increased rating for PTSD, entitlement to TDIU, and 
entitlement to service connection for a bilateral lung 
disease, to include as due to Agent Orange exposure.  The RO 
did not adjudicate the claims and the veteran died in April 
1995.  

Based upon the above facts, the Board finds that the pending 
claims at the time of the veteran's death consisted of an 
increased rating for PTSD, entitlement to TDIU, and 
entitlement to service connection for a bilateral lung 
disease, to include as due to tobacco use or Agent Orange 
exposure.

A. PTSD

The record shows that the RO granted service connection for 
PTSD in an April 1983 rating decision and assigned a 30 
percent evaluation effective from October 1981.  The assigned 
rating was subsequently increased to 50 percent effective 
from May 1989 until the time of the veteran's death.  

VA treatment records associated with the claims file include 
entries from February 1994 through February 1995.  These 
entries show that the veteran complained of symptoms 
including guilt, anger, anxiety, depression, nightmares, and 
memories of Vietnam.  In April 1994, the treatment provider 
noted that the veteran was severely disabled due to PTSD.  
However, in July 1994, the veteran was found to be only 
mildly anxious and depressed and, in October 1994, the 
assessment was PTSD in remission.  The veteran continued to 
complain of anxiety and anger symptoms in February 1995.  
Subsequent treatment records reported a prior medical history 
of PTSD, but disclosed no current treatment.

The veteran's PTSD was assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  Under these criteria, in effect prior to 
November 7, 1996, a 50 percent evaluation was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to maintain or retain employment.  
A 100 percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against the assignment of a 
higher evaluation for PTSD for accrued benefit purposes.  The 
VA treatment records did not indicate that the veteran 
suffered severe impairment due to his PTSD symptoms.  While 
the Board acknowledges that one VA treatment provider 
described the veteran's symptoms as severe, the overall 
disability picture as shown by the ongoing treatment records 
reflected no more than considerable impairment.  In addition, 
the veteran's symptoms were later described as mild and in 
remission.  Accordingly, the Board finds that the criteria 
for the next higher evaluation have not been met and the 
benefit sought on appeal is denied.

B. TDIU

Prior to his death, the veteran claimed that he had become 
unemployable due to his service-connected disabilities.  
Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).  

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2001).  Marginal employment (e.g., that which 
does not meet federal threshold figures for poverty) shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).

The veteran's service-connected disabilities in this case 
consisted of PTSD, evaluated at 50 percent, and a left 
shoulder disorder, evaluated at 20 percent, with a combined 
schedular rating of 60 percent.  As such, the veteran did not 
meet the basic criteria for consideration for entitlement to 
TDIU on a schedular basis under 38 C.F.R. § 4.16(a) (2001).  
The question thus becomes whether the veteran's service-
connected disabilities, in and of themselves, were so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to warrant 
the grant of TDIU on an extraschedular basis.

Based upon a review of the VA treatment records associated 
with the claims file, the Board concludes that the veteran's 
service-connected disabilities did not render him 
unemployable.  The clinical records showed minimal treatment 
for the veteran's service-connected disabilities.  On the 
contrary, the veteran underwent significant medical treatment 
for his metastatic carcinoma.  While the Board is sympathetic 
that the veteran was disabled due to cancer, assignment of a 
total disability evaluation must be based solely upon the 
impairment due to service-connected disabilities.  
Accordingly, a grant of TDIU for the purpose of accrued 
benefits is denied.

C. Bilateral Lung Disease

Prior to his death, the veteran claimed that he incurred 
bilateral lung disease due to his period of active service.  
Specifically, he claimed that his lung disorders were due to 
Agent Orange exposure or due to cigarette smoking.  According 
to the law, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In relation to the present appeal, the service medical 
records contain no findings or complaints related to lung 
disease.  Likewise, VA and private treatment records prior to 
1987 contain no findings related to lung disease.  In 
February and March 1987, VA clinical records show that the 
veteran was followed for productive cough, probable 
bronchitis.  It was noted that he was a heavy smoker since 
age 19, and that he had cough and phlegm for the past two 
years.  VA hospital records reflect that the veteran 
underwent a thoracotomy and pneumonectomy in December 1992 
due to a diagnosis of right pulmonary abcess.  At VA 
examinations performed in March 1993, the veteran's diagnoses 
included restrictive lung disease due to right-sided 
pneumonectomy.

In February 1995, the veteran underwent excision of a left 
4th rib lesion, and biopsy findings were suggestive of 
adenocarcinoma.  In March 1995, a CT scan of the pelvis 
identified cancer of the left kidney, and the veteran 
underwent a left nephrectomy the following month with a 
diagnosis of renal cell carcinoma.  An incisional biopsy of a 
right cervical lymph node found metastatic carcinoma, 
consistent with renal cell primary.  At a pulmonary 
consultation following surgery in April 1995, the veteran was 
assessed with respiratory failure status post nephrectomy, 
renal cell cancer possible metastasis to chest, status post 
pneumonectomy, and history of tobacco use.  

Following surgery, the veteran went into respiratory distress 
until the time of his death.  No autopsy was performed.  The 
veteran's final hospitalization records of April 1995 show 
that he was diagnosed with status post left nephrectomy, 
renal cell carcinoma with metastatic disease, acute 
respiratory distress syndrome, sepsis, and status post 
pneumonectomy for lung abcess, by history. 

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against direct service 
connection for bilateral lung disease.  The record contains 
no medical evidence that relates the veteran's onset of lung 
disease to his period of active service.  On the contrary, 
the medical evidence shows that the veteran developed renal 
cell carcinoma many years after discharge from active duty, 
and that this cancer metastasized into the lungs.  

Likewise, the Board finds that the record contains no medical 
evidence that the veteran's lung disease was due to tobacco 
use.  The veteran claimed that he used tobacco to alleviate 
the symptoms of his PTSD and that, in turn, the tobacco use 
caused the lung cancer.  However, no medical professional 
related the veteran's lung cancer to tobacco use.  As 
discussed above, the cancer of the lungs was determined to be 
due to the spread of renal cell carcinoma.

In addition, service connection may be presumed for residuals 
of exposure to Agent Orange for veterans who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam War era, and have a disease listed 
at 38 C.F.R. § 3.309(e) (2001).  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  The diseases afforded this 
presumption include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  

Based upon the above medical evidence, the Board finds that a 
preponderance of the evidence is against presumptive service 
connection for lung cancer, a presumptive disease under 38 
C.F.R. § 3.309(e).  A review of the aforementioned medical 
evidence shows that the veteran had renal carcinoma that 
metastasized to the lungs.  Accordingly, the veteran's cancer 
did not originate in the lungs and service connection must be 
denied on a presumptive basis.

Finally, during the pendency of this appeal, the law has been 
revised to provide for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam era.  See Public Law 107-103, 115 Stat. 976 (2001).  
However, based upon the above medical findings, the Board 
must conclude that a preponderance of the evidence is against 
service connection for lung disease as due to Agent Orange 
exposure.

Although the veteran's exposure to herbicides has been 
established, a grant of service connection still requires a 
medical nexus between the disease and the exposure to Agent 
Orange.  The evidence of record contains no medical opinion 
that relates the veteran's lung disease to exposure to Agent 
Orange.  Accordingly, the Board can identify no basis under 
which to award service connection for bilateral lung disease 
for the purpose of accrued benefits.  The appeal is denied.

II. Cause of Death

The appellant contends that the veteran's cause of death was 
related to his period of active service.  She specifically 
claims that it was due to tobacco use or nicotine dependence 
that he developed in service.  The appellant submitted 
statements to the RO in which she claimed that the veteran 
began to smoke shortly after he entered service.  He 
thereafter smoked 2 or more packs of cigarettes per day until 
1992.  

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2001).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran. VAOPGCPREC 19-97 (1997).  In 
a May 1997 memorandum, the Under Secretary for Health stated 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  Moreover, the determination as to 
whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
See 38 U.S.C.A. § 1103.  However, this section applies only 
to claims filed after June 9, 1998.  As the appellant in the 
present case filed her claim prior to that date, the 
statutory change will not affect the disposition of this 
appeal.

At the time of his death, the veteran was service connected 
for PTSD, rated at 50 percent, and a left shoulder disorder, 
rated at 20 percent.  The Certificate of Death shows that the 
veteran died of septic shock due to nephrectomy as a 
consequence of renal cell carcinoma.  Other significant 
conditions were identified as pneumonectomy and alcoholism.

As discussed above, none of the pertinent medical records 
reflect that the veteran's cause of death was related to his 
period of active service or to his service-connected 
disabilities.  Significantly, no medical professional found 
the veteran's death to be related to his period of active 
service.  The record contains no medical evidence that the 
veteran's service-connected disabilities caused the incidence 
of other disabilities or that the veteran's service-connected 
disabilities contributed to his death in any way.  

Rather, the veteran died from renal cell carcinoma that 
developed many years following his discharge from active 
service.  No medical evidence links the veteran's renal cell 
carcinoma to his period of active service.  In addition, 
while pneumonectomy was listed as a significant condition, 
the Board has denied service connection for lung disease in 
this decision.  While the appellant has expressed her belief 
that such a relationship exists, she is not competent, as a 
layperson, to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As to the appellant's claim that the veteran's cause of death 
was due to in-service tobacco use or to nicotine dependency 
which developed in service, the Board accepts the appellant's 
contention that the veteran used tobacco while on active 
duty.  However, the appellant has provided no competent 
medical evidence relating the veteran's cause of death to his 
use of tobacco during service.  Likewise, the appellant has 
not submitted medical evidence that the veteran became 
nicotine dependent during his period of active service.  In 
fact, the record contains no medical evidence that relates 
the renal cell carcinoma to tobacco use or nicotine 
dependency at any time. 

Therefore, the record fails to show that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  There being 
no competent medical evidence linking the veteran's cause of 
death to a service-connected disability or to his period of 
active service, including use of tobacco in service, the 
appellant's claim must be denied. 


ORDER

Entitlement to an increased rating for PTSD for accrued 
benefit purposes is denied.

Entitlement to TDIU for accrued benefit purposes is denied.

Entitlement to service connection for bilateral lung disease 
for accrued benefit purposes is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

